Appellant herein sued to enjoin the appellees from selling real estate under the power of sale stipulated in a certain deed of trust.
Appellant based his petition upon the provisions of the so-called Moratorium Law, *Page 1117 
which is House Bill No. 231 (c. 102), passed by the Regular Session of the 43d Legislature (Vernon's Ann.Civ.St. art. 2218b).
This court has very recently decided, in the case of Malachy Murphy v. E. O. Phillips et al., 63 S.W.2d 404, that House Bill No. 231, is unconstitutional and void, wherein it attempts to stay trustee sales of real estate provided for in deeds of trust.
For the reasons therein stated, we are of the opinion that the trial judge properly refused the injunction herein prayed for by appellant.
The temporary injunction heretofore granted by this court will be, in all things, dissolved.
The judgment is affirmed.